[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The Defendant moves to strike Plaintiffs entire complaint. For the reasons stated, the motion is denied.
The purpose of a Motion to Strike is to challenge the legal sufficiency of a pleading. cf. P.B. 10-39. A claim of absolute immunity from liability for statements made in a quasi-judicial proceeding may be a defense, but does not challenge the legal sufficiency of a complaint. Field v. Kearns, 1993 WI. 108020, at 2 (Conn.Sup. ).
The defense of immunity may be raised by special defense and, therefore, be the subject of a Motion for Summary Judgment. The Court, by way of affidavits, would presumably then have access to both the contract which gave rise to the alleged quasi-judicial proceeding and the arbitrator's decision. cf. P.B. 17-45.
For the foregoing reasons, the Defendant's Motion to Strike on grounds of absolute immunity is denied. CT Page 3867
Thomas A. Bishop, J.